Citation Nr: 0945637	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War. 

2.  Entitlement to service connection for chronic sinusitis, 
to include as secondary to undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War. 

3.  Entitlement to service connection for a stomach ulcer, to 
include as secondary to undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War. 

4.  Entitlement to service connection for chronic migraine 
headaches, to include as secondary to undiagnosed illness 
related to service in Southwest Asia during the Persian Gulf 
War. 

5.  Entitlement to service connection for hypothyroidism, to 
include as secondary to undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War. 

6.  Entitlement to service connection for a muscle injury of 
the right arm, to include as secondary to undiagnosed illness 
related to service in Southwest Asia during the Persian Gulf 
War. 

7.  Entitlement to service connection for a right foot 
condition, to include as secondary to undiagnosed illness 
related to service in Southwest Asia during the Persian Gulf 
War. 

8.  Entitlement to service connection for osteoarthritis of 
both knees, to include as secondary to undiagnosed illness 
related to service in Southwest Asia during the Persian Gulf 
War. 

9.  Entitlement to service connection for bad eyesight, to 
include as secondary to undiagnosed illness related to 
service in Southwest Asia during the Persian Gulf War.

(The issue of entitlement to wavier of recovery of an 
overpayment of VA benefits in the amount of $1,616.00 will be 
addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a statement dated in April 2008 and April 2009, the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge.  Accordingly, this case must be REMANDED for the 
following action: 
 
Schedule the Veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge pursuant to 
38 U.S.C.A. § 7107(e) (West 2002).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


